DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
This Office action is in response to the applicant’s communication filed on 5/18/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 10, with respect to Applicant’s amendments to the specification made in view of the previous objections to Fig. 13E of the drawings have been fully considered and are persuasive.  The previous objections to Fig. 13E of the drawings have been withdrawn. 
Applicant’s arguments, see pages 10 and 11-13, with respect to the replacement sheets filed by Applicant in view of the previous objections to Figs. 4 (Panels A-D), 11A-11C and 12A-12C of the drawings have been fully considered and are persuasive.  The previous objections to Figs. 4 (Panels A-D), 11A-11C and 12A-12C of the drawings have been withdrawn. 
Applicant’s arguments, see page 11, with respect to Applicant’s amendment to claim 28 and cancellation of claim 40 in view of the previous objections to the claims have been fully considered and are persuasive.  The previous objections to the claims have been withdrawn. 
Applicant's arguments, see page 13, acknowledging the previous double patenting rejections but also declining to file a terminal disclaimer concurrent with their previous response have been fully considered but they are not persuasive.  For this reason, the unopposed previous double patenting rejections are maintained herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 28-31, 33-34, 36-37 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,537,355 in view of Asrani et al. (WO 2010/036788), Falabella (3,782,387) and Svedman (US 6,436,078).  Although the claims at issue are not identical, they are not patentably distinct from each other because respective claim sets require a skin harvester comprising a top alignment plate, a bottom alignment plate, a cutting plate disposed between the top and bottom plates, wherein each of the top, bottom and cutting plates comprises a plurality of holes configured to facilitate formation of at least one skin blister therethrough.  Asrani teaches the use of a heating element in order to beneficially reduce the time required to form suction blisters (p. 25, lines 2-15).  Falabella teaches a transparent viewing window of the side of the head in order to beneficially provide a skin grafting suction chamber with an interior that can be seen for monitoring and observing the blister creation process to enhance determination of when the step of harvesting is most appropriate (col. 3, lines 20-44).  Svedman teaches a skin blister device comprising a strap having hook and loop fasteners to in order to beneficially firmly secure the device in place on the skin while further providing a seal at the skin-contacting surface (see Figs. 32-33; col. 31, lines 52-54 and col. 21, line 66-col. 22, line 4).  Additionally, a mere change in size (i.e. hole size) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  For at least these reasons, the differences between the present claims above and the claims of U.S. Patent No. 10,537,355 are well-known in the art, as taught by Asrani, Falabella and/or Svedman.  It is further noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore the narrower, species claims of U.S. Patent No. 10,537,355 anticipate the broader, genus claims of the present invention.  The filing of a terminal disclaimer will moot this rejection.
Claims 21-24, 28-39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-17 of U.S. Patent No. 8,562,626 in view of in view of Falabella (3,782,387) and Svedman (US 6,436,078).  Although the claims at issue are not identical, they are not patentably distinct from each other because respective claim sets require a skin harvester comprising a top alignment plate, a bottom alignment plate, a cutting plate disposed between the top and bottom plates, wherein each of the top, bottom and cutting plates comprises a plurality of holes configured to facilitate formation of at least one skin blister therethrough.  Falabella teaches a transparent viewing window of the side of the head in order to beneficially provide a skin grafting suction chamber with an interior that can be seen for monitoring and observing the blister creation process to enhance determination of when the step of harvesting is most appropriate (col. 3, lines 20-44).  Svedman teaches a skin blister device comprising a strap having hook and loop fasteners to in order to beneficially firmly secure the device in place on the skin while further providing a seal at the skin-contacting surface (see Figs. 32-33; col. 31, lines 52-54 and col. 21, line 66-col. 22, line 4).  Additionally, a mere change in size (i.e. hole size) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  For at least these reasons, the differences between the present claims above and the claims of U.S. Patent No. 8,562,626 are well-known in the art, as taught by Falabella and/or Svedman.  It is further noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore the narrower, species claims of U.S. Patent No. 10,537,355 anticipate the broader, genus claims of the present invention.  The filing of a terminal disclaimer will moot this rejection.

Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that the subject matter of claims 21-24 and 28-41 is generally allowable but remains subject to the double patenting rejections set forth above which may be resolved with the filing of a terminal disclaimer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771